DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamoda et al. (US 6,183,153).
Regarding claim 1, Kamoda et al teaches a recording apparatus (3 figs.1,6), configured to support a roll body (11 fig.2) on which a medium is wound in a rolled form, and to perform recording on the medium fed out from the roll body, 
the recording apparatus (figs.1,6) comprising: 
a housing (20 figs.1,6); and 
a roll unit (54+24 figs.9,7,1; and/or 12 figs.1,2) configured to support the roll body (11), wherein 
the roll unit (54+24 figs.9,7,1; and/or 12 figs.1,2) is configured to transition to a first mode in which the roll unit is stored inside the housing (fig.10) in a state of not supporting the roll body, and to a second mode in which the roll unit is drawn out from inside the housing (fig.9) to outside the housing where the roll unit is configured to support the roll body (figs.1,9,10). 

Regarding claim 2, Kamoda et al further teaches wherein the roll unit (54+24 figs.9, 7, 1; and/or 16, 15 figs.1, 2) includes a lower-portion support roller configured to support a lower portion of the roll body (26,57,55,53 fig.9; and/or 16c,15c figs.1,2). 
Regarding claim 3, Kamoda et al further teaches wherein the roll unit (54+24 figs.9,7,1; and/or 12 figs.1,2) includes a side support roller (25 fig.9; and/or 16E figs.1,2) configured to support, downstream in a transport direction in which the roll body (11) is transported, a lateral side along a longitudinal direction of the roll body (11), 
	wherein the side support roller (25 fig.9; and/or 16E figs.1,2) is located, in the first mode, at a first position on a lower side of the roll unit, and moves, in the second mode, to a second position that is a position higher than the first position, to support the lateral side of the roll body (figs.9,10,11). 

Regarding claim 4, Kamoda et al further teaches wherein the roll unit includes an edge guide (plate defining 24A,24B fig.9; and/or 16,15 figs.1,2) that defines an end portion in the longitudinal direction of the roll body (11). 

Regarding claim 5, Kamoda et al further teaches wherein an installation portion (figs.10,9) is fixed to a bottom face of the housing, and the roll unit (54+24 figs.9,7,1; and/or 12 figs.1,2) includes a cut-out portion (opening in fig.9) configured to avoid the installation portion in the first mode (figs.9,10).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al.(US 5,411,342).
Regarding claim 1, Horie et al teaches a recording apparatus (figs.3-5), configured to support a roll body (P) on which a medium is wound in a rolled form, and to perform recording on the medium fed out from the roll body (P), 

a housing (51+56+60 figs.3-5); and 
a roll unit (55,57 figs.3-5) configured to support the roll body (P), wherein 
the roll unit (55,57 figs.3-5) is configured to transition to a first mode in which the roll unit is stored inside the housing (fig.4) in a state of not supporting the roll body (P), and to a second mode in which the roll unit is drawn out from inside the housing to outside the housing (fig.5) where the roll unit is configured to support the roll body (P). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853